COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Artis Charles Harrell v. Branch Brinson

Appellate case number:    01-13-00313-CV

Trial court case number: 2006-02867

Trial court:              189th District Court of Harris County

        On April 25, 2013, appellant, Artis Charles Harrell, filed an affidavit of indigence in the
trial court. See TEX. R. APP. P. 20.1(a)(2)(A). The district clerk has filed a clerk’s record on
indigence containing the district clerk’s April 29, 2013 contest to appellant’s affidavit of
indigence and the trial court’s May 7, 2013 order sustaining the contest and holding that
appellant is not indigent. See id. 20.1(e)(1), (i)(4). Appellant did not file a motion seeking
review of the trial court’s order within 10 days of the order. See id. 20.1(j)(1). Therefore, the
required filing fee is due.
        Appellant is ORDERED to pay the $175 filing fee to this Court no later than 10 days
from the date of this order, or the Court may dismiss the appeal. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent); 42.3 (allowing involuntary dismissal of case); see
also TEX. GOV’T CODE ANN. §§ 51.207 (West Supp. 2012), 51.941(a) (West 2005), §.101.041
(West Supp. 2012) (listing fees in court of appeals); Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.
APP. P. app. A § B(1) (listing fees in court of appeals).
       It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings____________________________________
                    Acting individually  Acting for the Court


Date: __June 4, 2013____________________